Title: To Alexander Hamilton from Meletiah Jordan, 7 May 1794
From: Jordan, Meletiah
To: Hamilton, Alexander


Frenchman’s Bay [District of Maine] May 7, 1794. “I beg leave to inform you of the particulars of two seizures made in this District. The first was eleven Grindstones part of a Cargo landed at Mount Desert out of a Nova Scotia vessel contrary to the Revenue Laws from there transported to Union River where they were siezed. The other seizure is a Vessel & Cargo found proceeding to Sea during the Embargo for Nova Scotia without any papers; the particulars of which I will relate.… A fishing Schooner called the Polly of Mount Desert … I have … libelled … as also the Grindstones. The trial to commence the third Tuesday of June at Portland. If I have not done right you will please to communicate your pleasure on the subject.…”
 